Order filed July 1, 2021




                                      In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-21-00101-CR
                                 ___________

               CHRISTOPHER LEE BEDFORD, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 42nd District Court
                              Taylor County, Texas
                          Trial Court Cause No. 28606A


                                     ORDER
       Christopher Lee Bedford was represented at trial by attorney David DeFoore.
Bedford filed a pro se notice of appeal in which he requested a court-appointed
attorney for the appeal. The district clerk’s information sheet indicated that DeFoore
had been appointed at trial; therefore, this court sent all notices to DeFoore. After
failing to receive the docketing statement from DeFoore despite two late notices, the
clerk of this court called DeFoore’s office and was informed that DeFoore had been
retained for the trial but had not been retained for the appeal. The district clerk
subsequently verified that DeFoore had not been appointed and that no attorney has
been appointed to represent Bedford on appeal. We abate the appeal.
      An eligible indigent defendant is entitled to have the trial court appoint an
attorney to represent the defendant in an appeal to this court. TEX. CODE CRIM.
PROC. ANN. art. 1.051(d)(1) (West Supp. 2020). Because Bedford has requested
appellate counsel, we remand this cause to the trial court so that it may determine
the following:
      1. Whether Bedford desires to prosecute his appeal;
      2. Whether Bedford is indigent;
      3. If not indigent, whether Bedford has retained counsel for this appeal; and
      4. If indigent, whether Bedford desires to have counsel appointed to represent
         him in this appeal or whether, after being warned of the dangers and
         disadvantages of self-representation, Bedford competently and intelligently
         chooses to exercise the right to represent himself.
If it is determined that Bedford is indigent and desires to have counsel appointed,
the trial court is directed to appoint counsel for this appeal. If it is determined that
Bedford is indigent and is exercising his right to represent himself in this appeal, the
trial court must develop evidence as to whether Bedford’s decision to proceed
without counsel is knowingly and intelligently made. See Faretta v. California, 422
U.S. 806 (1975); Ex parte Davis, 818 S.W.2d 64 (Tex. Crim. App. 1991);
Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987); Webb v. State, 533
S.W.2d 780, 783–86 (Tex. Crim. App. 1976).
     We note that Bedford need not appear in person at the hearing and that the trial
court may permit him to appear via telephone or other electronic means. The trial
court is directed to enter findings of fact and conclusions of law, if necessary, and to
make any appropriate recommendations to this court.


                                           2
      The clerk of the trial court is directed to prepare and forward to this court a
clerk’s record containing any findings, recommendations, or orders of the trial court.
If a hearing is held, the court reporter is directed to prepare and forward to this court
the reporter’s record from the hearing. The records are due to be filed in this court
on or before August 2, 2021.
      The appeal is abated.


                                                      PER CURIAM


July 1, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            3